Suit upon common counts. The defense rested upon the insistence that the litigation arose out of a transaction commonly known as "cotton futures," condemned by the statute in this state, and that therefore the contract was void and unenforceable. Acts 1915, p. 913; Levy, etc., v. Jones,208 Ala. 104, 93 So. 733; U.S. Cotton Futures *Page 274 
Act, 38 Stat. p. 693; 39 Stat. 476; U.S. Comp. St. 1916, vol. 6, p. 7291.
The cause was tried before the court without a jury, resulting in a judgment for defendant, from which plaintiff has prosecuted this appeal.
No prejudicial error resulted from the action of the court in overruling demurrers to plea 4, as this plea was in effect the general issue.
We are of the opinion the averments of pleas 5 and 6 are sufficient to show that the transaction came within the condemnation of the statute. These pleas show that in the making of the contract for purchase of cotton to be delivered at a future date, the parties did not intend that the cotton should be actually delivered in kind and the price paid. We construe this language as necessarily disclosing that the parties intended to gamble upon the difference in the contract price and the market price. There was no error in overruling the demurrer interposed to those pleas. Nor do we consider plea 7 subject to any assignment of demurrer interposed thereto. Kolsky v. Enslen, 103 Ala. 97, 15 So. 558.
Counsel for appellant insist the proof was insufficient to sustain the judgment, and lay much stress upon the ruling of this court, in Levy v. Jones, supra, wherein it was held that the above cited Act 1915, p. 913, superseded the provisions of article 5, c. 67, of the Code of 1907, upon this question, including, of course, section 3351 as to "prima facie evidence of void contract." The act of 1915, in section 4, makes provision for a different rule as to what constitutes prima facie proof, to the effect that the fact the contract was not made subject to the United States Cotton Futures Act shall be prima facie evidence of its illegality.
Upon this question the proof is silent, and the rule of evidence referred to is without influence. However, the trial court had the witness before him, and the advantage of observing his demeanor upon the stand and the character of his testimony. We are not prepared to say the evidence would not admit of a reasonable inference to the effect that the parties did not intend an actual delivery of the cotton and a payment of the price.
The evidence has been read in consultation, and given due consideration. A discussion of it would serve no useful purpose. Suffice it to say, we are unable to hold the proof fails to sustain the defense interposed, and the judgment of the court below will be accordingly here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.